Opinion issued January 17, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00721-CR
                            ———————————
                      JAMES TRACY RENTZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Case No. 12-CR-2905


                          MEMORANDUM OPINION

      Appellant, James Tracy Rentz, has filed a motion to dismiss his appeal, which

he and his attorney have signed. See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal, and more than ten days have passed and the State has not

expressed opposition to appellant’s motion. See TEX. R. APP. P. 10.3(a)(2), 42.2(b).
      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2